--------------------------------------------------------------------------------

Exhibit 10.42
 
CHARLES & COLVARD, LTD.
2016 SENIOR MANAGEMENT EQUITY INCENTIVE PROGRAM


Adopted March 4, 2016
 
The Charles & Colvard 2016 Senior Management Equity Incentive Program (the
“Program”) is a compensatory program established pursuant to the Charles &
Colvard, Ltd. 2008 Stock Incentive Plan (the “2008 Plan”).  The Compensation
Committee (the “Committee”) of the Board of Directors of Charles & Colvard Ltd.
(the “Company”) is charged with administering the Program.  The Program covers
performance-based restricted stock awards for Company personnel at the level of
Vice-President and above (the “Eligible Employees”).


The Program supersedes and replaces all prior long-term incentive plans or
programs for all periods commencing on or after January 1, 2016.


Purpose and Objective


The Program is intended to further strengthen the Company’s pay for performance
philosophy and more closely align the Eligible Employees’ long-term interests
with those of the Company and its shareholders by granting Eligible Employees
significant long-term equity compensation awards.  In addition, the Program
provides for a mixture of both performance-based and time-based vesting to
permit the Committee to tie vesting of equity compensation awards under the 2008
Plan to the attainment of specific performance measures under the 2008 Plan
while also encouraging the longer-term retention of Eligible Employees.


Description of Awards


Under this Program, the Committee has granted Eligible Employees restricted
stock awards with both performance and service measures.  Achievement of an
Eligible Employee’s performance measures shall be measured by the Committee as
follows: (1) 50% of each restricted stock award will be based on the achievement
of shared Company goals regarding revenue, EBITDA and departmental budgets (the
“Company Measures”) and (2) 50% of each restricted stock award will be based on
the achievement of individual performance goals (the “Personal Measures”), both
for the period from January 1, 2016 to December 31, 2016 (the “Performance
Measurement Period”).  The Company must achieve 100% of the Company Measures in
order for 50% vesting of the restricted stock award.  For the remaining 50%
vesting of the restricted stock award, an Eligible Employee may achieve from 0%
to 100% of his or her Personal Measures, and 50% of the amount of his/her
restricted stock award shall be reduced by any performance that is measured
below 100% accordingly.  If certain EBITDA or revenue thresholds are not
achieved, 100% of the restricted stock awards will be forfeited. The Personal
Measures and Company Measures are determined by the Committee and may be
modified by the Committee during, and after the end of, the Performance
Measurement Period to reflect extraordinary, unusual, or nonrecurring events
that occur during the restriction period as permitted by the 2008 Plan.  In
addition, an Eligible Employee must remain in continuous service until March 4,
2017 for restrictions to fully lapse.
 

--------------------------------------------------------------------------------

Under this Program, the Committee has granted the following restricted stock
awards:


Position
Maximum Amount of Shares Subject to
Restricted Stock Award
Chief Executive Officer
150,000
Chief Financial Officer (CFO)
75,000
Chief Revenue Officer (CRO)
75,000
Vice President(s)
35,000



The Program provides the Committee discretion to make additional equity
compensation awards above the targeted award level in recognition of
extraordinary performance.


Committee Discretion in Granting Awards and Administering the Program for Future
Employees


Any person who commences employment with the Company after January 1, 2016 may
be designated an Eligible Employee for purposes of the Program for such fiscal
year at the discretion of the Committee and receive a pro-rated number of
restricted shares.


Source of Equity Compensation Awards; Coordination with 2008 Plan


All awards granted pursuant to the Program shall be issued under and pursuant to
the 2008 Plan. All terms, conditions, and requirements of the 2008 Plan are
expressly incorporated into the Program by reference.  All awards granted
pursuant to the Program shall be evidenced by an appropriate Award Agreement in
the form approved by the Committee for use under the 2008 Plan, and each award
hereunder shall be subject to the terms and conditions set forth in the
applicable Award Agreement and the 2008 Plan.  To the extent there is any
conflict or ambiguity between the terms of this Program and the 2008 Plan or
between this Program and any applicable Award Agreement, the terms of the 2008
Plan or the applicable Award Agreement shall control.


Amendment and Termination of the Program
 
The Program may be amended or terminated at any time by the Committee or the
Company’s Board of Directors.  The Committee shall have unilateral authority to
amend the Program and any award granted pursuant to the Program (without the
recipient’s consent) to the extent necessary to comply with applicable laws,
rules, or regulations or changes to applicable laws, rules, or regulations
(including but not limited to Section 409A of the Internal Revenue Code of 1986,
as amended, federal securities laws, or related regulations or other guidance).
 
Withholding; Tax Matters


In accordance with the terms of the 2008 Plan and applicable Award Agreements
thereunder, the Company shall withhold, or shall require the recipient to pay
the Company in cash, the amount of any local, state, federal, foreign, or other
tax or other amount required by any governmental authority to be withheld and
paid over by the Company to such authority for the account of the recipient. 
The Company makes no warranties or representations with respect to the tax
consequences (including but not limited to income tax consequences) related to
the transactions contemplated by this Program and the 2008 Plan.  A recipient
should consult with his/her own attorney, accountant, and/or tax advisor
regarding the decision to accept equity compensation awards under the Program
and the consequences thereof. The Company has no responsibility to take or
refrain from taking any actions in order to achieve a certain tax result for any
recipient.
 
 
2

--------------------------------------------------------------------------------